Case 9:77-cv-01881-JS-ETB Document 509 Filed 12/09/19 Page 1 of 9 PagelD #: 178

IN THE UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF NEW YORK

 

X
UNITED STATES OF AMERICA, Civil Action No. 77 C 1881
Plaintiff,
V.
NASSAU COUNTY, et al.,
Defendants.
Xx

 

CONFIDENTIALITY STIPULATION AND ORDER

The Court enters this Confidentiality Stipulation and Order, upon the request of
County of Nassau County, the Commissioner Of Police and the Nassau County Civil Service
Commissioners (the “County”) and the United States of America (the “Government”), for the
purpose of assuring the confidentiality and protection of certain confidential or proprietary
information, including, but not limited to, the personal information of non-party employees
and candidates for employment with the County, that the Governments seek with respect to the
employment selection procedures within the County’s Police Department. The improper
disclosure of this confidential or proprietary information may compromise legitimate interests
of the County in the integrity of its employment selection procedures as well as the privacy
interests of the affected non-parties, and otherwise result in annoyance, embarrassment,
oppression, undue burden or expenses to the County and the non-parties.

1, As used in this Confidentiality Stipulation and Order, the term
“confidential information” refers to any document, information contained in a document or

information that is disclosed or revealed by the County, the Government, and/or the expert
Case 9:77-cv-01881-JS-ETB Document 509 Filed 12/09/19 Page 2 of 9 PagelD #: 179

consultants retained by either the County or the Government, regardless of method of
disclosure, that the County or the Government has determined, in good faith, should be
designated as confidential to protect the interests of the County or of non-parties, or has
otherwise determined is confidential, proprietary, or personal in nature and which has been
designated as “Confidential” or “Attorney Eyes Only” in one or more of the following ways:

a. Information set forth in an answer to an interrogatory may be so
designated by including a clear statement in the answer that the answer is “Confidential” or
“Attorney eyes only” or by marking the responses as “Confidential.”

b. Information contained in any document or part thereof may be
so designated by marking the word “Confidential” or “Attorney Eyes Only” on the first page
of the document and all copies of it delivered to the Government, or its counsel or by giving
written notice to the Government’s counsel, describing the document or part thereof, either
specifically or by category, that is designated as confidential.

c, Information contained in an answer to any question asked during
an oral deposition may be designated “Confidential” or “Attorney Eyes Only” by a statement
made on the record during the course of the deposition on the same day that the answer is
given or by a writing served subsequently on Government’s counsel.

d. In the case of electronic data, by electronically marking the data
as “Confidential” or “Attorney Eyes Only” or by giving written notice to counsel, describing

the data or part thereof either specifically or by category.

e. By other reasonable and mutually acceptable means.

2. Confidential information disclosed by and/or designated by the County
under this Confidentiality Stipulation and Order:
a. Shall be used by the Government, its respective counsel, and any

expert witnesses, advisors and consulting firms retained by the Government only for purposes
Case 9:77-cv-01881-JS-ETB Document 509 Filed 12/09/19 Page 3 of 9 PagelD #: 180

of reviewing, evaluating, and seeking relief with respect to, the County’s compliance with the
Consent Decree.

b. Shall not be published to the general public in any form by the
Government, its respective counsel, or any independent expert witnesses, advisors and
consulting firms retained by the Government counsel, or any independent expert witnesses,
advisors and consulting firms retained by the Government for any purpose other than those
specified in Paragraph 2(a) above.

C. Shall be disclosed by the Government and its counsel only to the
following persons insofar as it is reasonably necessary to the protection or defense of this

action;
i. The Government’s employees or officials;

ii, The Government’s attorneys of record, the supervisors
within the Department of Justice, and their respective staffs, other counsel and
staff within the Civil Rights Division of the Department of Justice;

iii. | The Government’s experts and consultants;

iv. The County’s experts and consultants;

v. Court reporters or stenographers engaged to record
deposition testimony, and their employees; and

vi. Such other persons as may be authorized by agreement
of the parties or ordered by the Court.

3. A copy of this Confidentiality Stipulation and Order, together with a
copy of the Agreement to be Bound by Confidentiality Stipulation and Order which is attached
as Exhibit A, shall be delivered to each person within Paragraph 2(c)(3),(4) and (5) above to
whom a disclosure of confidential information is made, at or before the time of disclosure, and
no disclosure shall be made to such person until such person agrees to be bound by the
provisions of this Confidentiality Stipulation and Order by executing the Agreement to be
Bound by Confidentiality Stipulation and Order. In the event of a dispute concerning

adherence to the provisions of Agreement to be Bound by Confidentiality Stipulation and Order
3
Case 9:77-cv-01881-JS-ETB Document 509 Filed 12/09/19 Page 4 of 9 PagelD #: 181

that cannot be worked out between the parties, the Government will provide a copy of each
such executed Agreement to be Bound by Confidentiality Stipulation and Order to the Court
within five business days of either party stating in writing that the dispute cannot be resolved,
in order for the Court to resolve the dispute.

4. Confidential information designated as “Attorney Eyes Only” that is
disclosed during the course of these proceedings may not be disclosed to any person listed in
Paragraph 2(c) of this Confidentiality Stipulation and Order, with the exception of the persons
listed in Paragraphs 2(c)(i) and (ii). With this exception, all other provisions of this
Confidentiality Stipulation and Order that apply to confidential information generally shall
apply to confidential information designated as “Attorney Eyes Only.” The use of the
designation “Attorney Eyes Only” shall be made only upon a good-faith assessment that the
material covered by such designation represents confidential, proprietary or personal
information of such a sensitive nature that its dissemination cannot adequately be covered by

the protections set forth in Paragraph 2 above.

5. Any individual or entity who receives confidential information pursuant
to this Confidentiality Stipulation and Order may not disclose that information except to the
persons designated hereinabove and who agree to be bound by the Confidentiality Stipulation
and Order.

6. Secondary documents, including, but not limited to, notes, memoranda,
analyses, and briefs that are prepared from any materials described herein that contain
confidential information shall be treated in the same fashion as the underlying materials,
except that the Government will be under no obligation to comply with the requirements of
Paragraph 13 below with respect to such material to the extent doing so would be inconsistent

with the Government's document retention policies or other applicable law.
Case 9:77-cv-01881-JS-ETB Document 509 Filed 12/09/19 Page 5 of 9 PagelD #: 182

8, If the Government disputes that the County’s designation of information
as confidential is appropriate, it may notify the County in writing that the information will not
be treated as designated. The County will then have ten business days from receipt of such
notice to make a motion to the Court, or raise the issue with the Court, seeking protection of
the information at issue, during which time the parties shall continue to treat the information
as “Confidential” or “Attorney Eyes Only,” as designated. If no motion is made within the
ten-day period described above, then the information shall no longer be considered
confidential for the purposes of this Confidentiality Stipulation and Order. If a motion is
timely made, the Government and Intervenor shall continue to treat the information as
designated until the motion is determined. The obligation of confidentiality under this
Confidentiality Stipulation and Order shall not apply to information (i) which is or has become
public knowledge other than as direct or indirect result of the information being disclosed in
breach of this Confidentiality Stipulation and Order; (ii) which is already known to the
disclosee prior to such disclosure or is disclosed to the disclosee by a person having no duty
of confidentiality with respect to such information; and (iii) to the extent that such disclosure
is required by any law or regulation, any order of any court of competent jurisdiction or any
competent judicial, governmental or regulatory body by law or by the rules or regulations of
any recognized stock exchange or any securities or investment exchange, subject to Paragraph
9 hereinafter.

9, The provisions of this Confidentiality Stipulation and Order shall not be
construed as preventing any disclosure of confidential information to any judge, law clerk, or
employee of this Court for purposes of this action.

10. All information subject to confidential treatment in accordance with the
terms of this Confidentiality Stipulation and Order that is filed with the Court, and any
pleadings, motions, or other papers filed with the Court disclosing any confidential

information produced, shall be filed under seal and kept under seal until further order of the
5
Case 9:77-cv-01881-JS-ETB Document 509 Filed 12/09/19 Page 6 of 9 PagelD #: 183

Court. Where possible, only confidential portions of filings with the Court shall be filed under
seal.

11. The production of information or documents by the County shall not
constitute a waiver of the right to designate the information or documents as “Confidential” or
“Attorney Eyes Only” provided the material is designated pursuant to the procedures set forth
herein no later than fourteen (14) days after any joint or independent motion to vacate the
Consent Decree or fourteen (14) days after the production of the document or information. In
the event of such a designation, the Government shall from that point forward treat the
information or documents in accordance with the designation as set forth in this Confidentiality

Stipulation and Order.

12. Inthe event any confidential information produced by the County is the
subject of or responsive to a Freedom of Information Act (“FOIA”) request, subpoena, court
order, or other information request requiring its disclosure, the Government will provide
immediate notice to the County’s Counsel and to any Responders whose confidential
information is at issue. The Government shall not object to the County’s appearance to protect
its interest in maintaining the information as confidential. The Government will notify the
requesting entity of the existence of the confidentiality order, and that they will not respond
to the request without first allowing the County a reasonable opportunity of no less than ten
days to intervene.

13. Upon the conclusion of this litigation, all confidential information
supplied by the County, and all copies thereof, shall be returned to the County or its counsel
or such confidential discovery materials shall be certified in writing to have been destroyed,
or shall otherwise be disposed of as ordered by the Court.

14. _ The obligations of the Government, the Intervenor, the County under
this Confidentiality Stipulation and Order shall survive the termination of this action to the

extent permitted by law and official Government policy.
6
Case 9:77-cv-01881-JS-ETB Document 509 Filed 12/09/19 Page 7 of 9 PagelD #: 184

15. The County and the Government will be bound by the terms of this
Confidentiality Stipulation and Order immediately upon execution by their counsel, Either the
County, the Government, or the Intervenor may submit this Confidentiality Stipulation and
Order to the Court for its so ordering. The stipulated provisions are severable. If any are

found to be invalid, all other provisions shall remain fully valid and enforceable.

U.S. DEPARTMENT OF JUSTICE — NASSAU COUNTY ATTORNEY'S OFFICE
EMPLOYMENT LITIGATION SECTION ATTORNEYS FOR DEFENDANTS
ATTORNEYS FOR THE UNITED STATES OF 1 West Street

AMERICA Mineola, New York 11501

4 Constitution Square (516) 571-3056

150 M St. NE, Room 9.1139
Washington, District of Columbia 20002
(202) 616-3874

By, APN, il LU 4h By: Hiodin Ln. Jiblarslry

 

 

 

 

TARYN WILGUS NULL SUSAN M. TOKARSKI, ESQ.
Dated: Novinabu- 25 : 2.0 I+ Dated: nial /sa/ q
7
SO ORDERED on this day of , 2019

 

United States District Judge
Case 9:77-cv-01881-JS-ETB Document 509 Filed 12/09/19 Page 8 of 9 PagelD #: 185

EXHIBIT A

AGREEMENT TO BE BOUND
BY CONFIDENTIALITY STIPULATION AND ORDER

The undersigned hereby acknowledges that he/she received a copy of the
Confidentiality Stipulation and Order, dated , in the action titled United States
of America v. Nassau County, et al., Civ. Action No.: 77-c-1881, pending in the United States
District Court for the Eastern District of New York, has read same, and agrees to: (1) be bound
by all of the provisions thereof, regardless of whether it has yet been entered by the Court; and
(2) submit to the jurisdiction of the United States District Court for the Eastern District of New

York for all matters relating to his/her compliance with the obligations under the Protective

Order.

Dated:

 

 

Name

 

Signature
Case 9:77-cv-01881-JS-ETB Document 509 Filed 12/09/19 Page 9 of 9 PagelD #: 186

4833-8059-0660, v. 1
